Citation Nr: 0417299	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides during 
service.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims of entitlement to service connection for 
PTSD and for diabetes mellitus, claimed as secondary to 
exposure to herbicides in service.  The veteran subsequently 
perfected a timely appeal as to both of these issues.

In September 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The issue of entitlement to service connection for 
psychiatric disability, to include PTSD, is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served aboard the USS Floyd B. Parks in the 
waters offshore Vietnam during the Vietnam era, and the 
record contains credible evidence that his duties involved 
visitation in Vietnam.

3.  The evidence of record establishes that the veteran has 
been diagnosed with diabetes mellitus, and that this 
disability has manifested to a compensable degree since his 
separation from service.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service on the basis of exposure to herbicides in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim of 
entitlement to service connection for diabetes mellitus has 
been obtained and associated with the claims folder, and that 
the medical opinions and clinical records on file are 
sufficient to resolve this matter in the appellant's favor.  



II.  Analysis

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  He essentially contends that he developed 
diabetes as a result of being exposed to herbicides while 
serving in the Republic of Vietnam.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  This presumption applies 
to veteran's who served in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases include 
diabetes mellitus.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).

The VA General Counsel has held that service on a deep-water 
naval vessel "off the shore" of Vietnam, in and off itself, 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 27-97 (July 
23, 1997).  Similarly, in an earlier precedent opinion, the 
General Counsel determined the term "service in Vietnam" in 
38 C.F.R. § 3.313(a) does not include the service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93 (August 12, 1993).

The veteran's service personnel records reflect that, from 
May 1965 to February 1966, and from March 1966 to October 
1967, the veteran served aboard the USS Floyd B. Parks.  
There is no indication in these records that he ever visited 
the Republic of Vietnam while on active duty.

However, the record does reflect that the veteran received a 
Vietnam Service Medical in November 1965, and a Vietnam 
Campaign Medial in July 1967.  Furthermore, the veteran 
contends that he actually visited Vietnam while participating 
in search and rescue missions.  Specifically, he reports that 
he went ashore several times as part of missions to locate 
and rescue downed U.S. pilots.

The Board notes in passing that it is cognizant that the 
provisions of 3.307(a)(6)(iii) and 3.313(a) are slightly 
different in their definition of "Service in Vietnam."  The 
former defines such service as "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam," while the latter's definition of the term "includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) (2003); 38 C.F.R. 
§ 3.313(a) (2003).  Thus, the definition in §3.307(a)(6)(iii) 
is in the conjunctive, while the one in §3.313(a) is in the 
disjunctive.  

The Board has therefore considered whether the provisions of 
38 C.F.R. § 3.313 could be read to include service in the 
waters offshore as qualifying service in the Republic of 
Vietnam without requiring a veteran to have had to set foot 
on land in Vietnam.  However, as discussed above, the General 
Counsel has issued precedential opinions on the meaning of 
both provisions, indicating that service in the waters 
offshore or the airspace above Vietnam does not constitute 
service therein for purposes of either regulation, and 
implying that a veteran would have to physically set foot in 
Vietnam in order to fall within the definition of service in 
Vietnam.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Thus, in order to presume that exposure to herbicides did 
occur, the evidence must  show that the conditions of the 
veteran's service involved his having actually sat foot on 
land in the Republic of Vietnam.  VAOPGCPREC 27-97; 
VAOPGCPREC 7-93.

As noted above, there is no indication in the veteran's 
service personnel records that he ever visited the Republic 
of Vietnam while on active duty.  However, the veteran has 
testified that he actually visited Vietnam while 
participating in search and rescue missions.  Furthermore the 
record does reflect that the veteran received a Vietnam 
Service Medical in November 1965, and a Vietnam Campaign 
Medial in July 1967.  While these awards do not provide 
conclusive proof as to the veteran's presence on land in the 
Republic of Vietnam, the Board believes that they do provide 
some support for his testimony.

Therefore, having resolved doubt in favor of the veteran, the 
Board finds that the did serve in the Republic of Vietnam for 
the purpose of establishing presumptive service connection 
based on herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii); 
VAOPGCPREC 27-97; 38 C.F.R. § 3.313(a).

Based on the medical evidence of record, the Board further 
concludes that the veteran's diabetes mellitus has manifested 
to a compensable degree since his separation from service.  
38 C.F.R. § 3.307(6)(ii). 

Hence, the Board finds that service connection is warranted 
for diabetes mellitus on a presumptive basis under the 
provisions of 38 C.F.R. §§ 3.307(6) and 3.309(e).  See also 
38 U.S.C.A. § 1116.  Therefore, the claim of entitlement to 
service connection for diabetes mellitus is granted.


ORDER

Service connection for diabetes mellitus as due to herbicide 
exposure is granted.  


REMAND

The veteran is seeking entitlement to service connection for 
psychiatric disability, to specifically include PTSD; at the 
September 2003 hearing, the veteran clarified that he was 
seeking service connection for psychiatric disability that 
was related to his period of service rather than only PTSD.  
See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  

With regard to the PTSD aspect of his psychiatric disability 
claim, the veteran essentially contends that he developed the 
disability as a result of stressors he experienced while 
participating in search and rescue missions in Vietnam, and 
as a result of stressors he experienced while recovering 
debris left over from crashes of American pilots off the 
coast of Vietnam.

The service personnel records show that the veteran served on 
the USS Floyd B. Parks from May 1965 to September 1967, and 
that from September 24 to September 30, 1965, his ship was 
designated eligible for hostile fire pay, indicating he was 
in a combat zone close to shore.

During the September 2003 hearing, the veteran's accredited 
representative requested that VA attempt to obtain deck logs 
from the USS Floyd B. Parks from the period during which he 
served aboard in order to verify his claim that he 
participated in search and rescue missions in Vietnam.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA 
has published regulations implementing many of the provisions 
of the VCAA.  38 C.F.R. § 3.159 (2003).  

Pursuant to the VCAA, VA is required to undertake efforts to 
obtain any records from a Federal department or agency that 
may be relevant to a claim for benefits, unless it is found 
to be reasonably certain that the records do not exist or 
that further efforts to obtain those records would be futile.

As discussed in detail above, the Board accepted that the 
veteran served on land in the Republic of Vietnam for the 
purpose of establishing presumptive service connection for 
diabetes mellitus based on herbicide exposure.

Notwithstanding that finding, the Board believes that a 
remand of this issue is warranted so that the RO can 
undertake additional efforts to establish the circumstances 
surrounding the search and rescue missions that the veteran 
reportedly served in, and to establish whether or not the 
veteran participated in the recovery of debris off the coast 
of Vietnam.

Furthermore, the Board finds that the RO should also arrange 
for the veteran to undergo a VA psychiatric examination to 
determine the nature and etiology of his claimed psychiatric 
disorder.

While this case is in remand status, the RO should also 
ensure that the veteran's most recent treatment records are 
obtained and associated with the claims folder.



Accordingly, this case is remanded for the following:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate each 
of the veteran's claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
psychiatric problems.  This should 
specifically include any records dated 
since 2001 from the Huntington, West 
Virginia, VA Medical Center.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should issue a development 
letter asking the veteran to give a 
comprehensive statement regarding the 
circumstances surrounding his alleged 
stressors.  The veteran should be asked 
to be as specific as possible in 
providing a detailed description of the 
event, particularly with respect to 
dates, locations, and identifying 
information concerning any individuals 
involved in the assignments.

4.  The RO should contact the U.S. Naval 
Historical Center and attempt to obtain 
copies of the Ships Deck Logs for the USS 
Floyd B. Parks for the periods from May 
1965 to February 1966, and from March 
1966 to October 1967.

5.  After a response is received from the 
veteran or the time for response expires, 
the RO should prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  The USASCRUR should 
be provided with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment and 
copies of the Ship Deck logs for the USS 
Floyd B. Parks for the periods in which 
the veteran served aboard.  The USASCRUR 
should also be provided a description of 
these alleged stressors identified by the 
veteran, as well as any other stressors 
he describes in response to the above 
request for information: participating in 
search and rescue missions in Vietnam, 
and recovering debris left over from 
crashes of American pilots off the coast 
of Vietnam.

6.  Regardless of any whether any of the 
stressors are corroborated, the veteran 
should be afforded a VA psychiatric 
examination to determine if he has any 
psychiatric disability, to specifically 
include PTSD, that is related to or had 
its onset during service.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
that effect should be indicated in the 
record.  All appropriate testing should 
be undertaken in connection with the 
examination, and all psychiatric 
disabilities found to be present should 
be diagnosed.  The examiner should opine 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present, to specifically include PTSD, 
is either related to or had its onset 
during service.  A diagnosis of PTSD must 
be either ruled in or excluded.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
examiner is unable to make any 
determination, she or he should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  If 
PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.

7.  Then the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



